DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Hannuksela et al. (US 20140098883 A1) teaches creating or modifying a bitstream including coded depth map included in a video parameter set structure, in a sequence parameter set structure, or in an SEI message ((Hannukse, Par. 259), depth-enhanced video (i.e. moving images) is coded in a manner where texture and depth are coded independently of each other. For example, texture views are coded as one MVC bitstream and depth views is coded as another MVC bitstream ((Hannukse, Par. 262), extract those disparities by finding or detecting the corresponding points between the images/views ((Hannukse, Par. 266), predict error when motion offset between the current view and reference view (Hannukse, Pars. 471-475), and modification include changing the number of motion candidates (Hannukse, Pars. 480-481).
The prior art of made of record does not teach or fairly suggest “update, based on the SEI, at least one of a video parameter set (VPS), a sequential parameter set (SPS) or a picture parameter set (PPS) contained in the first bitstream to correspond to a partial area of the moving image including the independently decodable tile set; and extract a second bitstream indicating a second moving image smaller than the first moving image, and including at least one of the updated VPS, the updated SPS or the updated PPS to satisfy at least one of a profile or a level different from that of the first bitstream” as recited in independent claims 24 and 29-30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lainema et al. US 20140092977 A1
Lim et al. US 20180124462 A1
Yamamoto et al. US 20170034532 A1
Laroche et al. US 20150264390 A1
Cohen et al. (US 20030233379 A1)
Maze et al. US 20180352219 A1
Yu et al. US 20150313578 A1
Denoual et al. US 20160182927 A1
Deshpande US 20140301477 A1
Sakural et al. US 20140341285 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/22/2021